Citation Nr: 1223175	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  04-26 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for carcinoma of the breasts.

2.  Entitlement to service connection for lymphadema of the left upper extremity, to include as secondary to breast cancer.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected cutaneous sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2003 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2009, the Veteran and her husband testified at a video conference board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with her claims folders.


FINDINGS OF FACT

1.  Any currently diagnosed carcinoma of the breasts did not have its onset in service or within one year thereafter and has not been etiologically linked to the Veteran's service or any incident therein.

2.  Any currently diagnosed lymphadema of the left upper extremity is attributable to the Veteran's carcinoma of the breasts and has not been etiologically linked to her service, any incident therein or to her service-connected disabilities.

3.  During the pendency of her appeal, the Veteran's service-connected cutaneous sarcoidosis has been manifested by flare-ups affecting 80 percent of her entire body; but is not manifested by disfigurement of the face, scars that result in limitation of motion or loss of function, or involve constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.  

CONCLUSIONS OF LAW

1.  Carcinoma of the breasts was not incurred in active military service; and cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Lymphadema of the left upper extremity was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2011). 

3.  The criteria for a 60 percent disability rating, but no higher, for service-connected cutaneous sarcoidosis, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800, 7817, 7821 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his/her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to initial adjudication of the Veteran's claims, letters dated in July 2002, March 2003, March 2006 and March 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the March 2006 and March 2007 letters also informed the Veteran of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to these claims.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  Service treatment records, VA treatment records and adequate medical examination reports, as well as private treatment records and Social Security Administration (SSA) records are of record.  A transcript of the Veteran's and her husband's testimony at a personal hearing is also of record.  The Veteran's written contentions, as well as written statements from friends and family having personal knowledge of her conditions, are also of record, and these records were reviewed by both the RO and the Board in connection with the Veteran's claims.  

VA examinations with respect to the issues on appeal were obtained in February 2003, March 2008, and August 2010.  38 C.F.R. § 3.159(c) (4).  The examination reports are adequate as they are predicated on examinations of the Veteran and either provided opinions regarding the etiology of her breast cancer or lymphadema or fully addressed the rating criteria relevant to evaluating the Veteran's service-connected cutaneous sarcoidosis.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issues on appeal has been met, and there remains no issue as to the substantial completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issues on appeal has been met, and there remains no issue as to the substantial completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  

Analysis

Service Connection

The Veteran contends that her diagnosed carcinoma of the breasts either had its onset in service or is the result of her service.  She further contends that her current lymphadema developed as a result of surgical intervention for her left breast cancer and service connection should be granted on a secondary basis.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be competent evidence of (1) the current existence of the disability for which service connection is being claimed; (2) a disease contracted or an injury suffered, in active service; and (3) a nexus or connection between the disease, or injury, in service and the current disability.  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

After carefully considering all of the evidence of record under the laws and regulations as set forth above, the Board finds that the preponderance of the evidence is against her claim of entitlement to service connection for carcinoma of the breasts.  Initially, the Veteran's service treatment records show that periodic examinations of her breasts revealed no masses or were determined to be normal.  Moreover, December 1990 and February 1991 mammograms showed no evidence of any malignancies.  There are no complaints, findings, treatment or diagnoses associated with breast cancer during service.  Further, the objective evidence of record fails to show that the Veteran had any diagnosed carcinoma of the breasts, prior to May 1999, almost 7 years after her discharge from service in June 1992.  Consequently, as no malignancy was demonstrated during the first post service year, a grant of service connection on a presumptive basis is not warranted.  Finally, the August 2010 VA examiner, after reviewing the Veteran's claims files including her service treatment records, opined that it was less likely as not that the Veteran's carcinoma of the left breast was related to her service as there was no actual diagnosis until 1999 and all the prior testing both in service and after service until 1999 did not reveal any evidence of carcinoma of the left breast.  There is no objective evidence of record that etiologically links the Veteran's left breast cancer to her service or any incident therein.

Although the Veteran believes that her left breast cancer either had its onset in service or is the result of her service, the Board finds that the service and post-service treatment records and the August 2010 VA examiner's opinion to be more probative and credible than the Veteran's current assertions.  Although she is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions as in this case.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As the Court explained in Jandreau, "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  492 F.3d at 1377, n. 4.  The Board finds that the Veteran is not competent to offer lay evidence regarding the etiology of her cancer and that her statements alone are not sufficient to establish a nexus to service.  By contrast, the August 2010 VA examiner based his opinion on a review of the Veteran's claims files in conjunction with an examination and provided rationale for his opinion.  There is no competent evidence that indicates the Veteran's carcinoma of the breasts had its onset in service, within one-year of her discharge from service or is etiologically related to her service or any incident therein.

As service connection has been denied for carcinoma of the breasts, a claim for service connection for lymphadema as secondary to breast cancer is barred as a matter of law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 (1994).  Likewise, after reviewing all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence shows that service connection is not warranted for lymphadema of the left upper extremity on a direct basis.  All the competent evidence of record, including the August 2010 VA examiner's opinion, attributes the Veteran's current lymphadema to her 1999 surgery for left breast cancer.  There is no evidence of any complaints, findings, treatment or diagnoses associated with lymphadema of the left upper extremity in service or that etiologically links her current lymphadema to her service or any incident therein.  

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for carcinoma of the breasts and lymphadema of the left upper extremity.  38 U.S.C.A. § 5107(b).  In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initial Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

Skin disorders are rated under 38 C.F.R. § 4.118.  When, as here, a specific disability is not listed in the Rating Schedule, rating is done by analogy to a related condition which approximates the anatomical localization, symptomatology and functional impairment.  38 C.F.R. § 4.20 (2011).  In this case, the Veteran's service-connected cutaneous sarcoidosis is an unlisted disorder, which has been regarded as analogous to cutaneous manifestations of collagen-vascular diseases not listed elsewhere and is currently rated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7821.  Under Diagnostic Code 7821, a 10 percent rating is warranted where less than 5 percent of the entire body or exposed areas is affected, and; no more than topical therapy is required during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or if constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  

During the pendency of the Veteran's appeal the criteria for rating skin disabilities were revised effective October 23, 2008.  However the amendments only apply to applications for benefits received on or after October 23, 2008 or where the Veteran specifically requests review under those regulations.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  While the Veteran can request a review under the new criteria, he has not requested such a review.  Moreover, there were no revisions specific to Diagnostic Code 7821.  Therefore, the amended skin regulations effective on October 23, 2008 are not relevant in this appeal.  

After considering the totality of the record, and resolving all reasonable doubt in her favor, the Board concludes that the evidence to support a 60 percent disability rating and no higher for the Veteran's cutaneous sarcoidosis.  While there is no objective evidence to show constant or near-constant systemic therapy for her cutaneous sarcoidosis, the evidence does show that her rash has been treated intermittently with steroids.  Likewise, although the August 2010 VA examination report shows that less than 20 percent of the Veteran's body was involved on examination, and treatment records throughout the pendency of her claim frequently show either no rashes at the time or scattered rashes, a January 2010 letter from her private treating physician indicates that her rash outbreaks can occur several times a day and some outbreaks cause severe itching and swelling involving over 80 percent of her body.  The Veteran and her husband have also testified that she has been hospitalized for treatment of her rashes in the past and given intravenous antibiotics as well as steroids.  She testified that she cannot go out socially when the rashes cause her face and lips to swell.  Moreover, the January 2010 letter from her physician indicates that she cannot see well enough to drive when the rash involves her eyes.  As such, and affording the Veteran the benefit of the doubt, the Board finds that the assignment of a 60 percent evaluation is warranted.

The Board has considered whether an evaluation higher than 60 percent is warranted under other diagnostic codes.  Diagnostic Code 7821 directs that the skin disability be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801-7805) depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7821 (2011).  Diagnostic Code 7817 provides a higher evaluation of 100 percent for exfoliative dermatitis (erythroderma).  However, the Board finds that there is no evidence of record of tissue loss, gross distortion or asymmetry of the Veteran's features or any characteristics of disfigurement due to the Veteran's cutaneous sarcoidosis.  Further, there is no evidence of any limitation of function.  Likewise, as noted previously, while more than 80 percent of the Veteran's whole body may be involved, there is no evidence that the Veteran is currently receiving constant or near constant systemic therapy to warrant a higher evaluation under Diagnostic Codes 7800 or 7817.

As such, the Board finds that an initial 60 percent disability rating is warranted for the Veteran's cutaneous sarcoidosis.  However, the evidence does not support a rating in excess of 60 percent.  As described, there is no evidence of disfigurement, associated limitation of motion or constant or near-constant systemic therapy.  Given the findings as discussed above, the criteria for a 60 percent schedular rating, but no more, have been met, and to that extent the Veteran's claim is granted.

The Board has considered whether staged ratings should be assigned for the above disability.  However, the Board concludes that the service-connected cutaneous sarcoidosis has not significantly changed during the course of this appeal.  Thus a uniform rating is appropriate in this case. 

The potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R § 3.321(b)(1) and the Court's decision in Thun v. Peake, 22 Vet. App. 111 (2008).  

Under Thun, there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the rating criteria, but the Veteran's disability is not productive of such manifestations.  Therefore, it cannot be said that the available schedular evaluation for the disability is inadequate at any time during the pendency of this appeal. 

Lastly, in evaluating the Veteran's present claim, the Board has considered the application of Rice v. Shinseki, 22 Vet. App. 447 (2009), but a March 2012 rating decision granted her claim for a TDIU.  Moreover, the record does not indicate the Veteran or her representative has expressed any disagreement with any aspect of this determination.  Thus, the Board need not address the assignment of a TDIU at this time.


ORDER

Service connection for carcinoma of the breasts is denied.

Service connection for lymphadema of the left upper extremity is denied.

Entitlement to a 60 percent initial disability rating for service-connected cutaneous sarcoidosis is granted, subject to the law and regulations governing the payment of monetary benefits.



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


